            Case 1:19-cr-00716-DLC Document 42 Filed 11/29/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                                 )

                vs.                                        )

                                                           ) Case No.: 19-cr-00716 (DLC)

 GEORGIOS NIKAS et al.,                                    )

                                                           )
                        Defendants.
                                                           )


                      DECLARATION OF JONATHAN R. STREETER

Jonathan R. Streeter, an attorney duly licensed to practice in the State of New York and before

this Court, declares the following under penalty of perjury pursuant to 28 U.S.C. § 1746:

       1.      I represent Telemaque Lavidas, a defendant in the above-captioned matter.

       2.      I make this declaration, pursuant to Local Criminal Rule 16.1, in support of Mr.

Lavidas’s motion for disclosure of grand jury minutes and Brady material in this proceeding. I

further submit this declaration to provide the certification required pursuant to Local Criminal

Rule 16.1.

       3.      In a discovery letter dated Thursday, November 21, 2019, the Government

revealed, for the first time, that it possessed material that is exculpatory of Mr. Lavidas.

Specifically, the Government stated:

       We wish to advise you that records provided to the Government by
       Investment Bank B, as identified in the Indictment in this case in connection
       with the Corporate Acquisitions Insider Trading Scheme, reflect that the
       individual identified in the Indictment as CC-2 accessed files relating to
       Baxalta on the computer systems of Investment Bank B on approximately
       twelve occasions, from approximately April 2015 through July 2015. Those
       records reflect that on or about July 27, 2015, CC-2 accessed files relating to
       Baxalta’s potential acquisition of Ariad on the computer systems of
       Investment Bank B.


                                                                                   17160656.1.LITIGATION
            Case 1:19-cr-00716-DLC Document 42 Filed 11/29/19 Page 2 of 4




 (November 21, 2019 Letter from R. Cooper to defense counsel, attached hereto as Ex. A).

       4.      Several hours after receiving this correspondence disclosing Brady material, the

defense sent a letter to the Government requesting the records referred to in the Government’s

discovery letter. The defense also requested that the Government “immediately produce any

other documents in the government’s custody related to CC-2, Investment Bank-B or Baxalta.”

(November 21, 2019 Letter from J. Streeter to R. Cooper and D. Tracer, attached hereto as Ex.

B).

       5.      The Government responded early that evening by providing “records referred to

in our discovery letter of today.” The Government added that it would be providing additional

materials relating to CC-2 (Darina Windsor), Investment Bank B (Centerview Partners), and

Baxalta “promptly and on a rolling basis.” (November 21, 2019 email from R.Cooper to defense

counsel, attached hereto as Ex. C). The letter also attached spreadsheets prepared by a forensic

investigative firm for a law firm representing Centerview Partners, which are thousands of lines

long and have not been filed with the instant motion.

       6.      On November 26, 2019, after receiving no further information related to the

government’s November 21, 2019 Brady disclosure, the defense requested immediate production

of:

       FBI memos, grand jury testimony and other documents in the government’s custody
       containing the statements of: 1) Marc Demane Debih; 2) the government agent(s) who
       testified in the grand jury in this matter; and 3) any other witness who describes the
       workings, participants and history of the “Corporate Acquisition Insider Trading
       Scheme” explained in the Indictment of this matter, and in the indictments of Darina
       Windsor, Benjamin Taylor, Joseph El-Khouri and Bryan Cohen.

Defense counsel explained that since the Government would be producing these statements as

impeachment material under Giglio v. United States prior to trial in just a few weeks, there could

be no justification for delaying the defense’s access to this Brady material. Defense counsel



                                                                                17160656.1.LITIGATION
            Case 1:19-cr-00716-DLC Document 42 Filed 11/29/19 Page 3 of 4




further explained that it needs this information immediately so that it can perform effective

investigation of the Corporate Acquisitions Insider Trading Scheme and make use of this

material and any facts learned from it at trial. (November 26, 2019 Letter from J. Streeter to R.

Cooper and D. Tracer, attached hereto as Ex. D).

       7.      The Government responded to defense counsel’s letter later that day. Instead of

providing the requested materials, the Government supplied a just-over-one-page summary

characterizing its interviews with several cooperating witnesses. (November 26, 2019 letter from

R. Cooper and D. Tracer to defense counsel, attached hereto as Ex. E).

       8.      The Government has also recently provided the defense a hard drive containing

almost 400,000 pages of documents from Centerview Partners (November 27, 2019 letter from

R. Cooper and D. Tracer to defense counsel, attached hereto as Ex. F).

       9.      In addition, and in response to defense counsel’s November 18, 2019 request for

particulars, the Government has provided two proposed stipulations. One of these stipulations

lists voluminous trading records the Government proposes to enter into evidence at trial.

(Proposed Stipulation attached hereto as Ex. G).

       10.     To date, the Government has declined to provide defense counsel with the

requested witness statements.

       11.     I have conferred with the Government in an effort in good faith to resolve by

agreement the issues raised by our motion without the intervention of the court and have been

unable to reach such an agreement.




                                                                                 17160656.1.LITIGATION
        Case 1:19-cr-00716-DLC Document 42 Filed 11/29/19 Page 4 of 4




Dated: New York, New York              Respectfully submitted,
       November 29, 2019

                                       DECHERT LLP

                                       By: /s/ Jonathan R. Streeter
                                       Jonathan R. Streeter
                                       Three Bryant Park
                                       1095 Avenue of the Americas
                                       New York, New York 10036-6797
                                       Jonathan.streeter@dechert.com
                                       Tel.: (212) 698-3826
                                       Fax: (212) 314-0046

                                       Attorney for Defendant
                                       Telemaque Lavidas




                                                                 17160656.1.LITIGATION
